Opinion issued August 17, 2021




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00779-CV
                             ———————————
   CORINA ELLIOTT A/K/A CORINA GARCIA, MERRITT ELLIOTT,
               AND CORINA MENDEZ, Appellants
                                          V.
                             ROB A. COTY, Appellee


                On Appeal from the County Court at Law No. 1
                           Tarrant County, Texas
                    Trial Court Case No. 2019-001766-1


                           MEMORANDUM OPINION

      Appellants have failed to timely file a brief. See TEX. R. APP. P. 38.6(a)

(governing time to file brief), 38.8(a) (governing failure of appellant to file brief).

After being notified that this appeal was subject to dismissal, appellants did not

respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary dismissal of case).
Accordingly, we dismiss the appeal for want of prosecution for failure to timely file

a brief. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Goodman, Landau, and Countiss.




                                         2